DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process for aligning a laser in a gear inspection system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/22.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 16-19 are directed toward a gear inspection system; however, each of the rejected 
claims included recitations which include method steps.   The Applicant is respectfully reminded that a product and process in the same claim are indefinite (see MPEP 2173.05(p) II. PRODUCT AND PROCESS IN THE SAME CLAIM : A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (US 4,547,674) in view of Edelhauser et al. (US 8,333,766).   
With regard to claim 14, Pryor teaches a gear inspection system (FIG. 1A) comprising: a spindle 
with a portion to receive a gear for inspection (“The machine is optionally loaded by robot system 20 which pulls parts from a conveyor line 21 and loads them on a fixture 25 which could be either an arbor spindle shown”, col. 2, ln. 15-20); a fixing mechanism (20) that fixes the gear to the spindle (col. 2, ln. 15-20); a laser (50) that emits a signal at a point of interest of the gear to create a reflected signal (“This sensor is comprised of laser 50, whose beam is focused by lens 51 to project a spot, line, or other zone of radiation 52 on an instantaneous portion of a tooth of gear 45”, col. 3, ln. 12-15); a receiver (56) that receives the reflected signal (col. 3, ln. 15-25); a processor (58; col. 3, ln. 15-25); 
	Furthermore, Pryor does teach a computer/processing system (FIG. 1B) along with a slide assembly 7 that is movable in X, Y, and Z directions in which the directional movement is coupled to the laser (50) and the processor (58); Pryor does not teach a six-point adjustment system and a user interface that accepts inputs from a user to adjust an orientation of the laser in at least one of: a horizontal direction; a vertical direction; a depth direction; roll; pitch; or yaw; wherein the processor transforms the inputs from the user interface into adjustment instructions for the six-point adjustment system, wherein an adjustment in one of the orientations of the six-point adjustment system is independent of an adjustment in the other orientations; however, Edelhauser teaches a six-point adjustment system and a user interface that accepts inputs from a user (“the movement can be programmed into a computer means”, col. 7, ln. 64-65) to adjust an orientation of the platform in at least one of: a horizontal direction; a vertical direction; a depth direction; roll; pitch; or yaw (“These components come together to allow the full assembly six degrees of freedom: three translational (x,y,z), and three rotational (pitch, roll, yaw)”, col. 19, ln. 24-26). wherein the processor transforms the inputs from the user interface into adjustment instructions for the six-point adjustment system, wherein an adjustment in one of the orientations of the six-point adjustment system is independent of an adjustment in the other orientations (“The computer system software incorporates the input from potentiometers and/or optical encoders and/or other position sensors at the various joints in the external fixation system to determine both the initial position of the system as well as to confirm that the daily adjustments are being made properly”, col. 20, ln. 22-26).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pryor reference, to include a six-point adjustment system and a user interface that accepts inputs from a user to adjust an orientation of the laser in at least one of: a horizontal direction; a vertical direction; a depth direction; roll; pitch; or yaw; wherein the processor transforms the inputs from the user interface into adjustment instructions for the six-point adjustment system, wherein an adjustment in one of the orientations of the six-point adjustment system is independent of an adjustment in the other orientations, as suggested and taught by Edelhauser, for the purpose of providing additional directional movement to enhance the placement within a predetermined exact location (“With six points of adjustment, the system will have complete control (in six axes of rotation) over the relative position”, col. 5, ln. 22-23).   
With regard to claim 15, Edelhauser teaches the six-point adjustment system is a Gough-Stewart platform (col. 2, ln. 26-33; col. 5, ln. 41-44).
With regard to claim 20, Pryor teaches further comprising a memory for storing the adjustment instructions (“As shown in FIG. 1B, the control steps are as follows: 1. Computer has stored within it the nominal shape coordinates of the gear teeth. 2. Computer down loads coordinate position data to microprocessor(s) controlling the rotary and linear axes which rotate the gear and position the sensor unit to be a known distance from the location of a perfect gear surface”, col. 2, ln. 55-62).

		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761